ACCEPTED
                                                                                                                                              05-18-00599-CV
                                                          05-18-00599-CV                                                            FIFTH COURT OF APPEALS
                                                                                                                                             DALLAS, TEXAS
                                                                                                                                             6/2/2018 3:32 PM
                                                                                                                                                   LISA MATZ
                                                                                                                                                       CLERK
   Appellate Docket Number: 05-1 8-00599-CV
       Appellate Case Style: Robin Weber
                                  Vs. HEB Grocery, LP
  Companion                                                                                        FILED IN
    Case(s):                                                                                5th COURT OF APPEALS
                                                                                                DALLAS, TEXAS
  Amended/Corrected Statement
                                                                                            6/2/2018 3:32:33 PM
                                        DOCKETING                    STATEMENT (Civil)            LISA MATZ
                                          Appellate Court:            5th Court of Appe als         Clerk
                        (to be fi led in the cour1 of appeals upon perfection of appeal under TRAP 32)
 NOTE: Because space for additiol1£ll parties I attorneys is limited on this form, you can include the information on a separate document. As per TRAP
 32.1 and 9. 4. please include party's /Ulme and the name. address, email address, telephone number. fax number, if any. and State Bar Number of the
 party's lead counsel. Ifthe party is not represented by an altorney, that party's name, address. telephone number, fax number should be provided
                                                                                                           FILED IN
                                                                                                   5th COURT OF APPEALS
 I. Appellant                                                               II. Appellant Attorney(s) - DALLAS,
                                                                                                        Continued TEXAS
        Person     Organization                                                Lead Attorney       6/4/2018
                                                                                                       Select 12:00:00 AM
 Name: Robin Weber                                                                                        LISA MATZ
                                                                            Name:                            Clerk
          ProSe                                                             BarNo.
 If Pro Se Party, enter the following information:                          Firm Name:
 Address:                                                                   Address I :
 City/State/Zip:                                                            Address 2:
 Tel.                      Ext.            Fax:                             City/State/Zip:
 Email:                                                                     Tel.                       Ext.           Fax:
~------------------------------------------~
t-1_1_._A_.,p_.IIP_Ie_ll_
                        a_nt_A
                             _ tt_
                                 o_rn
                                    _e....t.~y~(:s...t..
                                                   ~)_ _ _ _ _ _ _ _ _-1 Ema il:

     Lead Attorney                   Retained
                                                                           ---------------------------------------------
                                                                                Lead Attorney                     Select
 Name: Ramez F. Shamieh
                                                                            Name:
 Bar No. 24088863
                                                                            Bar No.
 Firm Name: Shamieh Law, PLLC
                                                                            Firm Name:
 Address 1:1111 West Mockingbird Lane
                                                                            Address I :
 Address 2:1160
                                                                            Address 2:
 City/State/Zip: Dallas Texas 75247
                                                                            C ity/State/Zip:
 Tel. 214-389-7333         Ext.           Fax: 214-389-7335
                                                                            Tel.                       Ext.           Fax:
 Emai1: ramez@shamiehlaw.com
                                                                            Emai l:
    Lead Attorney                    Select                                                                      Select
                                                                                Lead Attorney
 Name:
                                                                            Name :
 Bar No.
                                                                            Bar No.
 Firm Name:
                                                                            Firm Name:
 Address I :
                                                                            Address I:
 Address 2:
                                                                            Address 2:
 City/State/Zip:
                                                                           C ity/State/Z ip:
 Tel.                      Ext.           Fax:                                                                        Fax:
                                                                           Tel.                       Ext.
 Email:
                                                                            Email :

                                                                   Page I of 10
III. Appellee                                               IV. Appellee Attorney(s) - Continued
       Person      Organization                                    Lead Attorney            Reta ined
Name: HEB Grocery Company                                   Name: Lance Travis
          ProSe                                             Bar No. 00797568
If Pro Se Party, enter the following information:           Firm Name:Burford & Ryburn
Address:                                                    Address I :500 North Akard, Suite 3100
City/State/Zip:                                             Address 2:
Tel.                    Ext.          Fax:                  City/State/Zip: Dallas Texas 75201
Email:                                                      Tel.2147403131         Ext.          Fax: 2147402828
IV. Appellee Attorne_y(_s)                                  Emai l:ltravis@brlaw.com

    Lead Attorney                 Select
Name:                                                          Lead Attorney                Select
Bar No.                                                     Name:
Firm Name:                                                  Bar No.
Address I:                                                  Firm Name:
Address 2:                                                 Address I:
City/State/Zip:                                             Address 2:
Tel.                    Ext.          Fax:                 City/State/Zip:
Email:                                                     Tel.                    Ext.          Fax:
                                                           Email:

   Lead Attorney                  Select
Name:                                                          Lead Attorney               Select
Bar No.                                                    Name:
Firm Name:                                                 BarNo.
Address 1:                                                 Firm Name:
Address 2:                                                 Address 1:
C ity/State/Zip:                                           Address 2:
Tel.                    Ext.          Fax:                 Tel.                    Ext.          Fax:
Email :                                                    Fax:
                                                           Email:




                                                    Page 2 of 10
 V. Perfection of Appeal, Judgment and Sentencing
Nature of Case (S ubject matter or type of case): Personal Injury
 Date Order or Judgment s igned: February 23, 2018                Type of Judgment: Dismissal
 Date Notice of Appeal filed in Trial Court: 05/21 /2018
    If mailed to the Trial Court clerk, a lso give the 2
                                                       dt 2
                                                          · d:
Interlocutory appeal of appealable order:          Yes          No
     If yes, please specify statutory or other basis on w ich interlocutory order is appealable (See TRAP 28):


Accelerated Appeal (See TRAP 28):            Yes ~
    If yes, please specify statutory or other basi~~ch appeal is accelerated:


Parental Termination or Child Protection? G
                                          ( e ? P 28.4):                       Yes ~/
Permissive? (See TRAP 28.3):            Yes      No
    If yes, please specify statutory or other as is for such status:



Agreed? (See TRAP 28.2):            Yes       6!..
    If yes, please specify statutory or other basi s fo r such status:



Appeal should receive precedence, preference, or priority under statute or rule?           Yes    6/
    If yes, please specify statutory or other basis for such status:



Does this case involve an amount unde r $ 100,000?                       Yes     ~
Judgment or Order disposes of all parties and issues?                  {[;;2          No
Appeal from final judgment?                                            &              No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?


VI. Actions Extendin                                     eal
                                                                                                  Yes

                                                                                                         -
Motion for New Trial:                                          If yes, date filed:
Motion to Modify Judgment:                Yes                  If yes, date filed:
Request for Findings of Fact and Conclusions of Law:
                                          Yes     No           If yes, date filed :
Motion to Reinstate:                      Yes                  If yes, date filed:
Motion under TRCP 306a:                   Yes                  If yes, date filed:
Other:                                    Yes
   If Other, please specify:


                                                               Page 3 of 10
                                                         of Statement and co
Was Statement of Inabi lity to Pay Court Costs filed in the trial coUit?
    If yes, date filed:
Was a Motion Challenging the Statement filed in the trial court?
    If yes, date filed:
                                                                                   Yes
                                                                                         G?
Was there any hearing on appellant's ability to afford court costs?
    Hearing Date:
                                                                                  Yes
                                                                                          ®
Did trial court sign an order under Texas Rule of C ivil Procedure 145?
    Date of Order:
                                                                                  Yes    6)
    If yes, trial court finding:   Challenge Sustained      Overruled


VIII. Bankruptcy
Has any party t~urt'sjudgment filed for protection in bankruptcy which might affect this appeal?
         Yes      No
    If yes, pleas attach a copy of the petition.
    Date bankruptcy filed:
    Bankruptcy Case Number:


IX. Trial Court and Record
Court: 429TH JUDICIAL DISTRICT                             Clerk's Record
County: COLLIN COUNTY                                      Trial Court Clerk:     District        Count~
Trial Court Docket No. (Cause No.):                        Was Clerk's record requested?          Yes ~
  429-03141-2016
                                                              If yes, date requested:
Trial Court Judge (who tried or disposed of the case):
                                                              If no, date it will be requested:
   Name: JILL WILLIS
                                                           Were pay~J ents made w ith clerk?
   Address I: 2100 BLOOMDALE ROAD
                                                                  Yed ~ Indigent
   Address 2: SUITE 10014
                                                           (Note: No request required under TRAP 34.5(a),(b).)
   City/State/Zip: MCKINNEY TEXAS 75071
   Tel. 972-54 7-5720     Ext.       Fax: 972-424-1460
   Email:




                                                   Page 4 of 10
Reporter's or Recorder's Recor
Is there a Repo rter's Record?
Was Reporter's Record requested?
            lf yes, date requested:
           If no, date it will be requested:                     ~
Was the Reporter's Record electronically recorded?                  e
Were payment arrangements made with the court reporter court recorder?
                                                                          Q o
                                                                                         Yes      e         Indigent


   Court Reporter                   Court Recorder                      Court Reporter          Court Recorder
   Official                         Substitute                          Official                Substitute
Name:                                                              Name:
Address 1:                                                         Address l :
Address 2:                                                         Address 2:
C ity/State/Z ip:                                                  City/State/Zip:
Tel.                         Ext.        Fax:                     Tel.                   Ext.        Fax:
Emai l:                                                            Email:


X. Supersedeas Bond
Supersedeas bond filed?               Yes 0:)
       If yes, date filed:
       Ifno, will fi le?        Yes     Fa)
XI. Extraordinary Relief
Will you request extraordinary relief (e.g., tempo rary or ancillary relief) from this Court?           Yes
       If yes, briefly state the basis for your request:




                                                           Page 5 of 10
 XII. Alternative Dispute Resolution/Mediation
      (Complete section iffilin2 in the fS1, 2"d, 5 1h, ~th, 101h, J3 1h, or 141h Court of Appeals.)
Should this appeal be referred to med iation?      Yes      ~
     If no, please specify:                                    £}
Has this case been through an ADR procedure?          Yes     ~

     If yes, who was the mediator?
     What type of A DR procedure?
     At what stage did the case go through ADR?          Pre-Trial     Post-Trial    Other
          If other, please specify:
Type of Case? Select
     Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard fo r review, if
     known (without prej udice to the right to raise additional issues or request additional relief):




                                                         K"'
How was the case disposed of?         ~.1 r"~ r/~ ~
                                       0/'A              J
Summary of relief granted, including amount of money juct[ ment, and if any, damages awarded.
     If money judgment, what was the amount? Actual damages:
     Punitive (or similar) damages:
     Attorney's fees (trial):
     Attorney's fees (appe llate):
    Other:
        If other, please specify:                           F)
Will you challenge this Court' s jurisdiction?     Yes      ~
Does judgme nt have language that one or more parties "t(k Yhing"?             Yes     No
Does judgment have a Mother Hubbard clause?           Yes       No
Other basis fo r fina lity:




                                                            Page 6 of 10
 XII. Alternative Dispute Resolution/Mediation - Continued
      (Complete section if filing in the P 1, 2"d, 51h, 61h, 8 1h, 101b, 131\ or 1,..4.!!. Court of Appeals.)
 Rate the complexity of the case (use I for least and 5 for most complex): ( ( 1 )            2    3     4     5
 Please make my answer to the preceding questions          know~her parties ih-this case?              Yes    ~
Can the parties agree on an appellate mediator?           Yes        No
     If yes, please give the name, address, telephone, fax , an emai l address:
     Name:
     Address:
     Telephone:                            Ext.
     Fax:
     Emai l:
Languages other than Eng lish in whi ch the mediator should be proficient:


Name of the person filling out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this, or any other Texas Appellate Court, by Court, Docket and Style.
Court: Select Appellate Court                              Docket:
Style:
   Ys.

Court: Select Appellate Court                              Docket:
Style:
   Vs.

Court: Select Appellate Court                              Docket:
Style:
   Vs.

Court: Select Appellate Court                              Docket:
Style:
   Vs.

Court: Select Appellate Court                              Docket:
Style :
   Vs.

Court: Select Appellate Court                              Docket:
Style:
   Ys.



                                                         Page 7 of 10
XIV. Pro Bono Program:
     (Complete section if filin2 in the P', 2nd, 3rd, 5 1h, 71h, 131h or 141h Court of Appeals.)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee
and local Bar Associations, are conducting a program to place a limited number of civil appeals with appellate counsel
who will represent the appellant in the appeal before this Court.
The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program
based upon a number of discretionary criteria, including the financial means of the appellant or appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that counsel will take over representation of the
appellant or appellee without charging legal fees. More information regarding this program can be found in the Pro Bono
Program Pamphlet available in paper form at the Clerk's Office or on the Internet at http://www.tex-app.org. If your case
is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within th irty (30)
to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono
Committee wi ll select your case and that pro bono counsel can be found to represent you. Accordingly, you should not
forego seeking other counsel to represent you in this proceeding. By signing your name below, you are authorizing the
Pro Bono committee to transmit publicly available facts and information about your case, including parties and
background, through selected Internet sites and Listserv to its pool of volunteer appellat at rneys.
Do you want this case to be considered for inclusion in the Pro Bono Program? D Yes            o


committee may have regard ing the appeal? D Yes               (>

Please note that any such conversations would b maintained as confidential by the Pro Bono Committee and the
information used solely for the purposes of consideri 1g the case for inclusion in the Pro Bono Program.

                                                        '
If you have not previously filed a Statement of Inability to Pay Court Costs and attached a file-stamped copy of that
Statement, does yo~ fincome exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines? D Yes ~No
These guidelines c ~n'\be found in the            Pro       Bono   Program   Pamphlet as   well    as   on   the   internet at
htto://asoe. hhs.rrov/oo vertv/06oovertv.shtml.                                               ~
Are you w illing to disclose your financial c ircumstances to the Pro Bono Committee? D Yes         No
    If yes, please attach a Statement of Inabi lity to Pay Court Costs completed and executed b the appellant or appellee.
    Sample forms may be found in the Clerk's Office or on the internet at http://www.tex-app.org. Your participation in
    the Pro Bono Program may be conditioned upon your execution of a Statement under oath as to your financial
    circumstances.




~~~~~.~i;::u~:o t~ ·~:::d~o7s~:Jt;~iot:;ef'l
                                           f'"PYr~hJ,'"'·                                                                   if
Give a brief description of the issues to be raised on appeal, the relief sought, and the app licab le standard of review, if




                                            l,/q;            j() ( Ool

             ~~ ~./ I              ·1

                                                            Page 8 of 10
                                                                      Date

                                                      )c-))-
Printed Name                                                         State Bar No.
Is/ Your Name
Electronic Signature (Opti onal)                                     Name




                                                                      Is/ Your Name
                                                                     Electronic Signature (Optional)



State Bar No.

Certificate of Serv ice Requirements (TR AP 9.5(e)): A certificate of servi ce must be signed by the person who made the service and
must state:




                                                           Page9ofl0
I Please enter the following for each person served:
 Date Served:                                                   Date Served:
 Manner Served: Select                                          Manner Served: Select
 Name:                                                          Name:
 Bar No.                                                        Bar No.
 Firm Name:                                                     Firm Name:
 Address 1:                                                    Address 1:
 Address 2:                                                    Address 2:
 C ity/State/Zip:                                              C ity/State/Zip:
Tel.                    Ext.         Fax:                      Tel.                     Ext.   Fax:
 Email:                                                        Email:
Party: HEB Grocery Company                                     Party: HEB Grocery Company


Date Served:                                                   Date Served:
Manner Served: Select                                          Manner Served: Select
Name:                                                          Name:
Bar No.                                                        Bar No.
Firm Name:                                                     Firm Name:
Address 1:                                                     Address I:
Address 2:                                                     Address 2:
C ity/State/Zip:                                               City/State/Z ip:
Tel.                   Ext.          Fax:                      Tel.                 Ext.       Fax:
Email :                                                        Email:
Party: HEB Grocery Company                                     Party: HEB Grocery Company

Date Served:
Manner Served: Select
Name: Lance Travis
Bar No. 00797568
Firm Name: Burford & Ryburn
Address 1:500 North Akard, Suite 3100
Address 2:
City/State/Zip: Dallas Texas 75201
Tel.2147403131        Ext.           Fax: 2147402828
Email: ltravis@brlaw.com
Party: HEB Grocery Company




                                                       Page iO o fiO